Citation Nr: 1429263	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  06-35 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for degenerative disc disease, L3-4 and L4-5, with compression fracture of L4 vertebral body.

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	American Legion



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Cheyenne, Wyoming, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which erroneously denied entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability.  The RO issued a corrective rating decision in October 2006 which denied entitlement to a disability rating in excess of 30 percent for the Veteran's service-connected lumbar spine disability.

In October 2012, the Board denied a rating higher than 30 percent for degenerative disc disease, L3-4 and L4-5, with compression fracture of L4 vertebral body, and granted a separate 10 percent rating, and no higher, for radiculopathy of the right lower extremity, and a separate 10 percent rating, and no higher, for radiculopathy of the left lower extremity.  

The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In accordance with a Joint Motion for Remand (JMR), the Court vacated the Board's October 2012 decision to the extent that it denied higher ratings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The JMR cites inadequate reasons and bases for the Board decision denying a rating higher than 30 percent for the back disability, and separate ratings higher than 10 percent for radiculopathy of the right and left lower extremity.  More specifically, the JMR states that the October 2010 VA examination report did not specify whether the reported ranges of motion of the back were based on active or passive ranges of motion, or weight-bearing or non-weight-bearing.  The JMR further reflects that the Veteran's complaints of flare-ups were not adequately addressed.  

Lastly, a DD214 shows active duty for training (ACDUTRA) records in 2008.  Records from the period of ACUDTRA in 2008 may be relevant to the claims.  VA has a duty to assist a claimant in obtaining relevant records from government agencies. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete ACDUTRA records in 2008.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examination report must include a detailed account of all low back pathology found to be present.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  The examiner is to:

(a) Conduct range of motion studies in the thoracolumbar spine including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination.  Specifically indicate if the Veteran has pain on motion and the degree of range of motion that the onset of pain begins and ends.  State whether the range of motion reported is active or passive, and weight bearing or non-weight bearing.  

(b) State whether the Veteran has ankylosis in the thoracolumbar spine.

(c) Indicate if the Veteran's intervertebral disc syndrome results in any incapacitating episodes (bed rest prescribed by a physician) due to flare-ups in the thoracolumbar spine in the past 12 months and, if so, the duration of such episodes.  The examiner must identify the records that support the report of incapacitating episodes.

(d) Separately assess any neurological impairment as a result of the lumbar disability, including service-connected radiculopathy in right and left lower extremity and state whether any impairment is analogous to mild, moderate, or severe in degree.  The examiner is to identify the nerve(s) affected.  

(e) Indicate whether the service-connected disabilities, with emphasis on the low back disability, render the Veteran unemployable. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

Finally, readjudicate the appeal.  If any of the benefits sough remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

